Filed 12/22/22
                           CERTIFIED FOR PUBLICATION


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT

                                                   H050341
                                                  (Santa Clara County
 In re M.G.                                        Super. Ct. No. 20MH043843)

         on Habeas Corpus.


        Petitioner M.G. was detained in a locked behavioral health facility under the
authority of Welfare and Institutions Code section 5250. That law allows for temporary
detention of up to 14 days when a person poses a danger to self or others because of a
mental disorder and is unwilling to accept treatment. A companion statute, Welfare and
Institutions Code section 5276, provides for prompt judicial review: within two judicial
days of a detainee’s request, the superior court must hold an evidentiary hearing to decide
whether the detention is warranted. M.G. requested a hearing but the superior court did
not hold it within two judicial days. M.G. then petitioned this court for a writ of habeas
corpus ordering her release.
        We conclude Welfare and Institutions Code section 5276 imposes a mandatory
duty to conduct an evidentiary hearing within two judicial days of a detained person’s
request; failure to do so requires that the detainee be immediately released. Although we
therefore find petitioner’s contention has merit, we will deny the petition as moot because
petitioner has already been released.
                                     I. BACKGROUND
        Welfare and Institutions Code section 5000, et seq., (the Lanterman-Petris-Short
Act) provides a procedure for temporarily detaining a person who poses a danger because
of a mental health disorder. The Act is intended to protect public safety while preventing
indefinite involuntary commitment of people afflicted with a mental disorder,
safeguarding the rights of the mentally ill through judicial review. (See Welf. & Inst.
Code, § 5001, subds. (a)–(d); unspecified statutory references are to this code.)
       To achieve its aims, the law provides for gradually increasing periods of
temporary confinement with an opportunity at each step to determine whether further
confinement is necessary. If a mentally ill person presents a danger to self or others, a
law enforcement officer can take the person into custody for placement at a state
approved facility for evaluation and treatment up to 72 hours. (§ 5150, subd. (a).) If the
evaluation conducted during that time determines the detainee remains a danger but is not
willing to accept treatment, the person may be involuntarily confined for an additional
14 days of intensive treatment and the detainee has a right to seek judicial review by
petition to the superior court for release through a writ of habeas corpus. (§ 5250,
subd. (a); § 5275.) Given that the maximum confinement period at that point is limited to
14 calendar days, the superior court must “order an evidentiary hearing to be held within
two judicial days after the petition is filed.” (§ 5276.)
       If the court finds the detainee does not meet the statutory criteria for involuntary
detention, he or she must be ordered released. (§ 5276.) Otherwise, the detention can
continue and an additional 30-day detention may commence at the end of the 14-day
period. (§ 5270.15.) On recommendation of a treating professional, a person certified for
intensive treatment can then be subject to temporary or permanent conservatorship
proceedings. (§§ 5352.1, 5361.)
       In this case, M.G. was detained in August 2022 for the 14-day confinement
allowed by section 5250. The 14-day period was set to expire September 4. On
August 26, a Friday, M.G. petitioned the superior court for a writ of habeas corpus
ordering her release on the ground that she was not mentally disordered, gravely disabled,
or a danger to anyone. An evidentiary hearing on the petition was set for the following
Tuesday, August 30. Because M.G. is hearing impaired, she requested two sign language
                                              2
interpreters for that hearing: an American Sign Language interpreter and a certified deaf
interpreter. Relay interpreting using both interpreters was necessary for M.G. to
understand the proceedings and communicate with her counsel.
       When the hearing was convened on M.G.’s habeas corpus petition, the court
informed the parties that neither interpreter was available that day. The hearing was
continued for two days, to Thursday, September 1. The superior court reasoned that due
process requires M.G. be assisted by an interpreter, and the unavailability of an
interpreter constituted good cause to continue the hearing beyond the two-day statutory
timeframe.
       On August 31, M.G. petitioned this court for a writ of habeas corpus granting her
release. We ordered the facility where she was detained to show cause why the relief
should not be granted. After we issued the order to show cause, counsel notified us M.G.
had been released. Since we cannot grant the relief requested in M.G.’s habeas corpus
petition—release from confinement—we must deny her petition as moot. We
nonetheless elect to decide the question here despite its technical mootness. The statutory
interpretation issue presented is one of first impression. And because the associated
temporary confinement can last at most 14 days, a challenge to its propriety will routinely
evade appellate review. (See In re Webb (2019) 7 Cal.5th 270, 273 [appropriate to decide
moot question where important to provide guidance in future cases and where the
question will consistently evade review].)


                                      II. DISCUSSION
       M.G. asserts her continued confinement was unlawful because the superior court
failed to conduct an evidentiary hearing within two judicial days of her August 26
request. She argues that under section 5276, the court was required to either conduct an
evidentiary hearing within the specified timeframe or release her from custody. She


                                             3
argues postponing the hearing, even for good cause, is not an option authorized by the
Legislature.
       To determine whether M.G. is correct, we look to the language of the statute,
which in this case is clear and unambiguous. (MacIsaac v. Waste Management
Collection & Recycling, Inc. (2005) 134 Cal.App.4th 1076, 1083 [words of the statute are
the most reliable indicator of legislative intent; if they are clear and unambiguous their
plain, commonsense meaning controls and no further interpretation is required].)
Because involuntary detention, even for a relatively short period, directly infringes
personal freedom, we strictly construe statutory provisions intended to protect a detained
person’s liberty interests. (Edward W. v. Lamkins (2002) 99 Cal.App.4th 516, 530-531.)
       Section 5276 provides, in relevant part, that when a detainee pursues judicial
review of a 14-day intensive treatment detention, “[t]he court shall either release the
person or order an evidentiary hearing to be held within two judicial days after the
petition is filed.” The language is clear: upon the filing of a petition, the court shall
either (1) conduct an evidentiary hearing within two judicial days; or (2) release the
petitioner. No other action is allowed, including a good cause continuance beyond the
statutory deadline.
       The treatment facility reads the statute to mean that as long as a hearing date has
been set to occur within two judicial days of a petition’s filing, the court has complied
with the statute, even if the hearing ultimately occurs outside the two-day timeframe. As
practical as that interpretation may be, the statutory language is not susceptible of that
meaning. The words “to be held” preclude such an interpretation: the court shall either
release the person or “order an evidentiary hearing to be held within two judicial days.”
(§ 5276.)
       Interpreting the statute as urged by the facility would render it entirely ineffective.
The purpose of the two-day requirement is to ensure a detainee can obtain judicial review
of the 14-day detention while it is meaningful. The facility’s interpretation would allow
                                              4
for an evidentiary hearing regarding the propriety of a detention to be held after the
maximum time of detention has expired. We will not interpret a statute in a way that
frustrates its fundamental purpose. (California School Employees Ass’n. v. Governing
Board (1994) 8 Cal.4th 333, 340.)
       The unavailability of necessary interpreters appears to have been a legitimate
reason for delay—as the superior court noted, conducting the hearing without them
would present significant due process issues. But the statute does not contain language
which would allow a continuance beyond two judicial days, for good cause or otherwise.
We note that in other contexts the Legislature has expressly allowed for a good cause
continuance of mandatory deadlines. For example, Penal Code section 1382, subdivision
(a)(2), governing the deadline for bringing a felony criminal case to trial, provides: “The
court, unless good cause to the contrary is shown, shall order the action to be dismissed
[¶…¶] [i]n a felony case, when a defendant is not brought to trial within 60 days of the
defendant’s arraignment[.]” The statutory time for a preliminary hearing in a felony case
also expressly contemplates a continuance based on good cause. (Penal Code, § 859b
[preliminary examination in a felony case must be held within 10 days, unless that right is
waived “or good cause for a continuance is found.”].) And for civil harassment
restraining order petitions, a hearing must be held “[w]ithin 21 days, or, if good cause
appears to the court, 25 days from the date that a petition for a temporary order is granted
or denied[.]” (Code Civ. Proc. § 527.6, subd. (g).) The Legislature has chosen not to
include a good cause provision in this context, however, presumably because the
detention at issue is short enough that a delay beyond two judicial days—even for a
legitimate reason—could effectively deny meaningful judicial review.
       The Legislature expressly stated in the statute its goal to ensure prompt judicial
review for persons detained under section 5250. (See § 5001, subd. (d).) Prompt is a
relative term. In the context of a longer detention, a brief continuance might be tolerated
without depriving the detainee of prompt review. But in the case of a detention lasting no
                                             5
more than 14 days, the Legislature has determined that prompt judicial review requires an
evidentiary hearing within two judicial days of a request, without exception.
       It is also important to consider whether construing a requirement as mandatory
promotes the statutory objective or undermines it. (Conservatorship of Jose B. (2020)
50 Cal.App.5th 963, 972.) Section 5276 specifies the consequence for not holding a
hearing within two judicial days: the detainee’s release. (See Tran v. County of Los
Angeles (2022) 74 Cal.App.5th 154, 166 [statute is mandatory where consequence of
noncompliance is specified].) Construing the timing as mandatory advances the
Legislature’s objective of ensuring prompt judicial review. We conclude that when the
superior court did not hold an evidentiary hearing by the last day permitted under the
statute, M.G. should have been released. Continuing the hearing for an additional two
days was not authorized by the statute and doing so therefore exceeded the superior
court’s jurisdiction.
                                   III.   DISPOSITION
       The order to show cause is discharged and the petition for habeas corpus is denied
as moot.




                                            6
                                 ______________________________________
                                            Grover, J.




WE CONCUR:




____________________________________
Bamattre-Manoukian, Acting P.J.




____________________________________
Wilson, J.




H050341
In re M.G. on Habeas Corpus
Trial Court                              Santa Clara County Superior Court
                                         Superior Court No. 20MH043843

Trial Judge                              Hon. Jacqueline M. Arroyo


Attorney for Petitioner M.G.             Brandon L. Li
                                         Office of the Public Defender, Santa Clara
                                         County

Attorneys for Real Party in Interest     Alan L. Martini
Crestwood Center San Jose                Sheuerman, Martini, Tabari & Garvin

Attorneys for Public Guardian of Santa   Allen Brandt
Clara County                             Office of the County Counsel, Santa Clara
                                         County




H050341 - In re M.G. on Habeas Corpus